DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 25-47, drawn to a portable lighting device where a drive current is controlled in response to the voltage supply or the drive current, classified in H05B45/14.
II. Claim 48, drawn to a portable lighting device where the drive current of the light source is controlled based on a time that the light source has been operating, classified in H05B47/16.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are different modes of operation and function since Group I is utilizing electrical feedback from a light source in controlling the drive current of the light source by monitoring a voltage of a power source and/or a drive current which requires comparing a measured voltage or current against a threshold value, while Group II is about controlling the drive current of the light source by monitoring operating time of a light source which require a device for measuring duration of .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because the invention of Group I is controlling the drive current of the light source based on the voltage and/or current and the invention of Group II is controlling the drive current of the light source based on the time of operation, it is necessary to employ different search queries, electronic resources and different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
During a telephone conversation with Mr. David J. Trautschold on March 25, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. David J. Trautschold on March 25, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 48 has been cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberzeir et al. (US 2010/0084997 A1).
Regarding claim 25, Oberzeir et al. teaches a portable lighting device (see Fig. 1) comprising:
a housing (outer shell 16, head 12, handle 11); 
a light source (LEDs 31) supported by the housing; 

an actuator (switch ring 13, see para [0039]) positioned on the housing; and 
an electronic processor (processor 101) positioned within the housing and coupled to the light source (140), and the power source (battery coupled to 100), and the actuator (switch ring 13), wherein the electronic processor is configured to 
determine that the actuator has been actuated (determine the ring switch ring 13 by processor 101, see para [0039]),
 determine a first operation mode of the light source  (determine one of four modes in response to the rotation of switch ring 13 by implemented by 101) in response to determining that the actuator has been actuated, 
measure a voltage of the power source (measure a voltage level on ADC input 122, see para [0041]), 
determine whether to operate the light source in the first operation mode by comparing the voltage of the power source to a predetermined threshold (discharge threshold being when 90% of battery is discharged) associated with the first operation mode, and 
control the drive current to operate the light source in a second operation mode in response to determining that the voltage of the power source is less than the predetermined threshold (when the battery power source is 90% discharged, processor 101 causes a lower 
Regarding claim 26, Oberzeir et al. teaches the portable lighting device of claim 25, wherein the first operation mode is a high mode (when the battery power source is discharged less than 90% being a higher battery power source mode) and the second operation mode is a low mode (when the battery power source is discharged greater than 90% corresponds to a lower battery power source mode, see para [0041]).
Regarding claim 27, Oberzeir et al. teaches the portable lighting device of claim 25, wherein the first operation mode is a low mode (when the battery power source is discharged less than  99 % discharged is a low mode compared to 90% discharged) and the second operation mode is an off mode (when the battery power source is discharged 99%, the processor 101 enters to a mode where LEDs 140 is turned off, see para [0040] and [0041]).
Regarding claim 28, Oberzeir et al. teaches the portable lighting device of claim 25, wherein the electronic processor is configured to control the drive current by controlling a pulse width modulation (PWM) duty cycle that controls when the power source provides the drive current to the light source (light patterns produced by various duty cycle frequencies corresponds to the current being controlled by the various duty cycle frequencies, e.g. average duty cycles 40% to 20 % with 0 to 20 Hz, and ½ Hz with a 10% duty cycle , see para [0040] and [0041]).

Regarding claim 29, Oberzeir et al. teaches the portable lighting device of claim 25, wherein the light source includes at least one light emitting diode (LEDs 140).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Trattler (US PAT No. 9,179,520) in view of Patel (US 2008/0258642 A1).
Regarding claim 47, Trattler teaches a portable lighting device (see Fig. 1) comprising: 
a housing (a housing for cell phones or smart phone is inherent where Fig. 1 is used for a mobile terminal device, see col. 7, lines 26-29) ; 
a light source (LED within a cell phone) supported by the housing; 
a battery (BAT) positioned within the housing and coupled to the light source, wherein the battery is configured to provide a drive current (I) to the light source (LED) and an intensity of the light source is dependent on the drive current (inherent that current I through LED defines the light intensity of LED); and
 an electronic processor (CTRL) positioned within the housing and coupled to the light source (LED) and the battery (BAT coupled to LED via EPC), wherein the electronic processor is configured to monitor a voltage of the battery (BAT compared with Vlow by COMP), and execute a ramp-up algorithm to control the drive current based on the voltage of the battery (the load current runs up in a ramp form where the increase can be stepwise before the beginning of the pre-flash phase, see col. 2, lines 31-44),
but does not teach the specific of the battery being an alkaline battery.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rechargeable alkaline battery of Patel in place of the battery of Trattler since it would provide the equivalent function of providing the electric charge needed to operate a portable device.
Allowable Subject Matter
Claims 30-46 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  one of ordinary skill in the art would not have been motivated to modify the teaching of Oberzeir et al., Trattler and/or Patel to further includes, among other things, the specific of the electronic processor being configured to measure a voltage of the power source, determine that the voltage of the power source is less than a first predetermined threshold, control the drive current to operate the light source in a low current operation mode, determine whether the voltage of the power source is greater than a second predetermined threshold, wherein the second predetermined threshold is lower than the first predetermined threshold, increase the drive current in response to determining that the voltage of the power source is greater than the second predetermined threshold, determine whether the drive current has increased to be greater than or equal to the drive current of a high operation mode of the light source, and in response to determining that the drive current has increased to be greater than or equal to the drive current of the high operation mode of the light source, control the drive current to operate the light source in the high current operation mode (claim 30), the specific of the  to measure a voltage of the power source, determine a drive current threshold based on the voltage of the power source, control the drive current to be a first value, determine whether the drive current is greater than the drive current threshold, in response to determining that the drive current is less than the drive current threshold, repeating the steps of increasing the drive current, delaying a predetermined time period, and determining whether the increased value of the drive current is greater than the drive current threshold, and in response to determining that the increased value of the drive current is greater than the drive current threshold, cease increasing of the drive current and control the drive current to be the increased value to operate the light source (claim 36) , and the specific of the electronic processor being configured to control the drive current to operate the light source in a selected operation mode, monitor a voltage of the power source, determine whether the voltage of the power source is less than a power-off threshold, in response to determining that the voltage of the power source is greater than the power-off threshold, repeating the steps of decreasing the drive current, delaying a predetermined time period, and determining whether the voltage of the power source is less than the power-off threshold, and in response to determining that the voltage of the power source is less than the power-off threshold, control the drive current to cease providing the drive current to the light source to turn off the light source (claim 39).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US PAT No. 8,866,392) discloses a two level LED security light with a motion sensor.

Bowman et al. (US 20030076051 A1) discloses a flash light with retrofit to flash lights using incandescent bulbs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           /AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844